Citation Nr: 1538737	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  14-07 971	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Pension Center (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to accrued benefits for the expenses of the Veteran's last sickness.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1946 to November 1948 and from August 1950 to December 1951.  He died in September 2010.  The appellant was his caregiver prior to his death.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2013 RO decision. 


FINDINGS OF FACT

1.  No accrued benefits due at the time of the Veteran's death based upon evidence in the possession of the VA at the time of the Veteran's death are established.

2.  The appellant has not established that the Veteran owed her any payment at the time of his death.


CONCLUSION OF LAW

Accrued benefits for expenses related to the Veteran's last illness are denied.  38 U.S.C.A. §§ 5107 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that the Veteran did not pay her for a period of nearly two years when he stayed in her home and she took care of him.  She is seeking payment of accrued benefits for the expenses of the Veteran's last sickness.

Initially, the Board notes a discrepancy as to the date of the Veteran's death.  According to his death certificate, he died on October [redacted], 2010, while hospitalized at the VA Medical Center.  However, a routine notification form from the VA Medical Center to the RO reflects that the Veteran was admitted to the hospital portion of the Medical Center on September 8, 2010, and that he died on September [redacted], 2010.  On September 21, 2010, the RO mailed a letter acknowledging the Veteran's death to his estate, addressed to his last address of record, which is also the appellant's address.  The appellant herself filed her claim in September 2010, apparently after having received the RO's letter addressed to the Veteran's estate.  

Given this chain of events, the Board will use September 2010 as the date of the Veteran's death, rather than the official death certificate date.  

Duties to notify and assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a limited duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  In this case, the duty to notify was satisfied prior to the initial RO decision involving the appellant's claim for accrued benefits in an October 2012 letter that informed her of the terms of this unique accrued benefits claim and of the evidence required to prove her entitlement to such monies.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter specifically requested that she submit documentary evidence corroborating that she paid the last illness expenses for the Veteran such as an itemized funeral or hospital bill, and a statement showing the amount of unpaid homecare expenses.  
    
Generally, claims for accrued benefits are limited to consideration of evidence which was in the VA's possession at the time of the Veteran's death.  38 C.F.R. § 3.1000(d).  However, a claim for accrued benefits for the purpose of reimbursing the person who bore the expense of the last sickness and burial involves a logical and limited exception to this rule, as the claimant must establish the extent of the expenses at issue and also that the claimant paid those expenses.  This information could not have been in VA's possession at the time of the Veteran's death.  

The RO has requested evidence to substantiate the appellant's assertion that the Veteran did not pay her for a period of nearly two years when he stayed in her home and she took care of him.  In response, she has provided written statements asserting various things, such as that the Veteran had an unpaid bill for her services totalling $18,000, that he had promised to pay her $1,500 a month, after his VA benefits came through, and that despite the fact that he had no income to pay her, she took care of him prior to his death.  She has not provided any contemporaneous records, to prove these assertions.

In this regard, the appellant does not claim that she paid for the Veteran's final hospitalization expenses, or that she paid for his burial expenses; rather she states, "I was the person who also took over until he was given a Christian burial in the national cemetery who signed each and every one of the documents was necessary to sign both in the hospital, and finally the funeral at the cemetery."  The Board interprets this statement as indicating that while she was a presence with the Veteran during his final hospitalization and his subsequent burial, she did not pay the bills inherent to either event.  IF she indeed did pay any of these expenses out of her own pocket, then she must notify VA and work with VA to obtain documentation of such payment, either at the VA Medical Center where the Veteran died, or at the National Cemetery where he was buried.

As it stands, the appellant has not explicitly asserted she paid these bills, or responded to the RO's request for documentation of any bills she had paid.  She has not provided contemporaneous documentation of her current assertion that the Veteran had not paid her for her services during his lifetime, or even that he had promised her a portion of his VA benefits.  "The duty to assist is not always a one-way street.  If an [appellant] wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  Thus, if the appellant wished to fully develop her claim, she has a corresponding duty to assist by providing the requested financial information.  The Board therefore holds that, even though the appellant's claim may not have been fully developed, the VA has fulfilled its duty to assist her to the extent possible.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the appellant's claims folder and in the Veteran's electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

History

The Veteran's first contact with the VA occurred in March 2009 when he filed a claim for VA pension benefits.  He reported being unmarried with no dependents.  In addition to subsistence level pension benefits, he requested housebound or aid and attendance benefits, stating that he was "in a home," and providing the appellant's name and address.  He stated "I pay $1,450.00 [per month] of home care and my only income is $1,103.00 of Soc. Sec."  In April 2009, he submitted a completed application for pension benefits, in which he again provided the appellant's address as his own.  He also gave her name as his "nearest relative or other person we could contact if necessary."  He noted that she was taking care of him at her home.  He also reported that he was receiving Social Security disability benefits in the amount of $1,015 each month.  He indicated he had no savings, and no assets of any kind, with his only income from Social Security.  He also reported that he had been paying the appellant $1,450 per month for home care since January 2009.

In July 2009, the Veteran attended a VA medical examination to review his claim for aid and attendance or housebound pension benefits.  According to the report of the examination, the appellant drove him to the examination.  The examiner identified her in the report as both the Veteran's friend and as his "tutor."  The examiner noted that the Veteran was living in a nursing home, a one story house.  In pertinent part, the examiner rendered the opinions that the Veteran was not permanently bedridden, that he could travel beyond his current domicile for medical care only, that his functional impairments were permanent, that the Veteran knew the amounts of his benefit payment and his monthly bills, but that he did not personally handle his money or pay his bills, and that the Veteran was not capable of managing his personal financial affairs due to his cognitive impairments.  

According to an August 2009 VA medical report, the Veteran described himself as living in a "foster home center."  The Veteran was accompanied to this appointment by the appellant, who was again described as his "tutor."  The report indicates that the Veteran had been living in his foster home for one month, and was living with his tutor prior to the nursing home.  Prior to living with his tutor, he had stayed with his nephew.

The RO verified the Veteran's wartime service and his Social Security income and awarded pension benefits, to include the aid and attendance allowance.  In an October 2009 decision, the RO granted pension benefits at the aid and attendance rate, effective as of March 2009.  In the same decision, the RO proposed to rate the Veteran as incompetent to handle funds.  The rating code sheet reflects that the RO viewed the Veteran as requiring and receiving aid and attendance benefits, but "not at government expense," meaning that he was not in a VA facility, and that his bills were not being paid by VA. 

According to the report of a telephone call between the appellant and an RO employee in October 2009, the appellant stated that the Veteran had been staying in her residence until about two months prior when he was transferred to a facility called "Residencia Gediatrica."  

A January 2010 letter from the RO to the Veteran, addressed to the appellant's mailing address, reflects that although the original grant of pension benefits, effective in April 2009, had been withheld pending the incompetence review, his funds had been released to him in January 2010, to avoid any financial hardship to the Veteran.  The letter further explained that although the Veteran had claimed $18,000 in medical expenses, apparently reflecting payments made to the appellant, the RO had denied these expenses for purposes of reducing his countable pension income, because, "We received information showing that you are no longer receiving this service."  

A March 2010 medical expense report completed and signed by the Veteran reflects that he had paid $15,000 to the appellant for "home care" from March 2009 to December 2009.

A "Nursing Home Information" form completed and submitted by the appellant in March 2010 reflects that the Veteran had been admitted to a nursing home in March 2009, and that he was responsible out of pocket for $1,500 per month.  She indicated that he received both skilled nursing care and intermediate nursing care, and identified herself as the owner of the nursing home.  

In May 2010, the RO again wrote the Veteran at the appellant's address, informing him that they had been unable to reach the appellant at the phone number she provided, and that they needed to resolve whether he was staying with a home care provider or in a nursing home.  He was requested to contact the VA to provide further information, including his date of admission, and if he was with a home care facility, how much he was paying per hour for services, etc.
 
A June 2010 letter from the RO to the Veteran shows that the monthly amount of money paid to the Veteran from January 2009 through May 2010 was $492 per month.  The letter also shows that the amount of the Veteran's Medicare premium payments was used to reduce his countable income for pension purposes.  However, the RO again denied the amount of money the Veteran paid to the appellant for his care as a medical expense because they were unable to confirm that the appellant's home qualified as a nursing home because the phone was not working and she had not responded to the RO's phone calls.  They were similarly unable to consider her fees to be caregiver expenses because they needed further information, including how many hours a day she provided services and her rate of pay per hour, etc.  In the letter, the RO invited the Veteran to provide an accurate phone number and/or to provide the requested information regarding the appellant's caregiver services, so that his expenses in this regard could be used to reduce his countable income for VA pension purposes.  He was given until December 31, 2010, to provide the requested information.  This letter was again addressed to the Veteran at the appellant's address, rather than at the Residencia Gediatrica.

Also in June 2010, the RO wrote the Veteran, again at the appellant's address, informing him that they proposed to rate him as incompetent for VA purposes, so that a fiduciary would be appointed to help him manage his VA benefits.  He was informed that he could challenge this proposal if he wished, and that he had sixty days to send information or evidence before the RO would make a final determination on his incompetency.  Significantly, this letter makes no reference to withholding any pension payments prior to the final determination on incompetency.

In July 2010, the Veteran responded to the RO, noting that the phone number of the home where he was being taken care of had been out of service, but had been fixed.  He requested that the RO call to get information about his home care expenses and adjustments.  He provided the appellant's address as his own on this letter.    

The next document appearing in the Veteran's file chronologically is the letter generated by the RO upon notification of the Veteran's death in September 2010.

Analysis

Periodic monetary VA benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows:  Upon the death of a Veteran to the living person first listed as follows:  his or her spouse, his or her children, his or her dependent parents or the surviving parent.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

In this context, "evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  "Claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d).

Because the Veteran died with no spouse, children, or living parents, the appellant is the only potential claimant for any accrued benefits related to the Veteran's death.  However, for the appellant to be reimbursed for her expenses relating to the Veteran's last sickness and burial under the provisions of 38 U.S.C.A. § 5121, the evidence must show 1) that accrued benefits were due to the Veteran at the time of his death, and 2) that she in fact paid such expenses.  

Unfortunately there is little independent verification as to many of the facts of this case.  Piecing together the evidence of record, which is summarized above, it would appear that the Veteran lived with the appellant in her home for a period of time prior to his death.  Whether he moved to the Residencia Gediatrica permanently or for a period of time, or not at all, is unclear.  

There is no reason to doubt the appellant's assertion that she took good care of the Veteran during the last year of his life.  

There are ample reasons to doubt her assertion that the Veteran never paid her for her services, however.  Most probative, the Veteran's own statements indicate that he was paying her.  It is probably reasonable to assume that he was paying her the entirety or the majority of his Social Security check.  As the Veteran indicated, his Social Security check did not cover the appellant's entire monthly fee.  The correspondence from the RO reflects that although the VA had initially withheld the Veteran's pension payment pending the outcome of the incompetency review, the VA eventually paid him the monies due to avoid hardship.  Thus, it is possible that the appellant was accepting partial payment for a period of time, and hoping to collect the rest from the Veteran after his VA pension benefits were approved and paid.  However, there is no documentation whatsoever showing how much he owed her and how much he paid her.  Such evidence would not have to be fancy-the contemporaneous accounting records that any business would keep for tax purposes or something as simple as a bank statement which showed the appellant's income and outflow during the time period the Veteran was staying with her would likely suffice.  As it stands, however, it is impossible to ascertain most of the pertinent details of the appellant's care for the Veteran.

The incompetency review was not completed prior to the Veteran's death, so under the presumption of regularity that government officials "have properly discharged their official duties," the VA is presumed under law to have continued paying the Veteran his monthly pension check until the month of his death.  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The appellant has not proffered any evidence whatsoever in this regard, therefore the Board will presume that the VA provided the Veteran with a monthly pension payment until his death, and did not withhold any portion of the Veteran's check for this reason.  

Thus, the only formal adjudication pending at the time of the Veteran's death was that of the proposed incompetency.  A finding of incompetency does not involve additional monetary benefits for the Veteran.  In other words, regardless of whether the incompetency proposal would have been upheld by the RO or not, the Veteran's monthly benefit would have remained exactly the same amount.  As such, there are no potential accrued benefits to be paid on this basis.  

Prior to the Veteran's death, the RO had been corresponding with him and with the appellant as to whether her services constituted medical expenses which could be used to reduce his countable income for pension purposes.  Counting the Veteran's payments to the appellant as medical expenses would have had the effect of increasing his VA pension benefit proportionately.  See 38 C.F.R. §§ 3.261, 3.261, 3.262.  The calculation of the Veteran's countable income for pension purposes could be viewed as an ongoing exercise, as his income was reviewed at least annually, and as a pension recipient, he could submit evidence proving medical expenses at any time during that counting year.  It would appear that he was attempting to do so prior to his death; however, his attempts consisted of requesting the appellant to provide information to VA, which she was unable or unwilling to do.  Neither the Veteran nor the appellant was able to satisfy the RO that the appellant's charges were indeed genuine medical expenses during his lifetime.  

Thus, although a recalculation of the Veteran's countable income could have yielded an increase in his VA pension payment, the evidence to support this simply was not submitted prior to the Veteran's death, as is required for an award of accrued benefits.   After the Veteran's death, the RO has essentially requested this same information over again from the appellant, and she has not been able to provide it during this second go-around either.  Thus, despite having received notification in 2010 during the Veteran's lifetime, and again in 2012 and 2013 in connection with her own claim, she has not provided documentary evidence of when the Veteran lived with her, of what services she performed for him, and as to whether her home and business could be considered a nursing home.  She also has not provided any documentary evidence as to whether she was in fact owed anything for the Veteran's care.  Rather, she has submitted multiple assertions repeating the overall monthly charges for her care, without specifying when the Veteran did live with her, and whether he had paid for all or part of the care she provided.  Absent documentation and especially when her assertions are contradictory, the VA cannot simply hand over a large sum of money to the appellant. 

Therefore, even if the Board were to view establishing and calculating the Veteran's medical expenses for purposes of reducing his countable pension income, as an adjudication which was pending at the time of his death, the appellant has not submitted the evidence necessary to establish that the Veteran would have been successful in reducing his countable income at that time.  As noted, she has essentially had two opportunities to submit believable evidence of his medical expenses to support the effort to reduce the Veteran's countable pension income, both before his death on his behalf and afterward, on her own behalf.

As discussed above, the appellant has not specifically asserted or submitted evidence to show that she paid for any portion of the costs related to the Veteran's final hospitalization or his burial.  

In sum, the preponderance of the evidence is against the appellant's claim and accrued benefits predicated upon expenses of the Veteran's last sickness must be denied.


ORDER

Accrued benefits are denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


